           Case 3:20-cv-01869-VC Document 99-3 Filed 07/02/21 Page 1 of 8



 1

 2
                                     UNITED STATES DISTRICT COURT
 3
                                NORTHERN DISTRICT OF CALIFORNIA
 4
                                           SAN FRANCISCO DIVISION
 5

 6
      ZOHO CORPORATION PVT. LTD.                               Case Number: 3:20-cv-01869-VC-TSH
 7

 8                           Plaintiff,

 9           v.
10    FRESHWORKS, INC.
11
                             Defendant.
12

13                         Letter of Request for International Judicial Assistance
14                          Pursuant to Hague Convention of 18 March 1970 on
                      the Taking of Evidence Abroad in Civil or Commercial Matters
15
                                          By the United States District Court,
16                                         Northern District of California,
                                               Hon. Thomas S. Hixson
17

18   TO THE MINISTRY OF LAW AND JUSTICE, DEPARTMENT OF LEGAL AFFAIRS, AT
     NEW DELHI, INDIA:
19
     Pursuant to Rule 28(b) of the Federal Rules of Civil Procedure and in conformity with the Article 3 of
20   the Hague Convention on the Taking of Evidence Abroad in Civil or Commercial Matters (the “Hague
     Evidence Convention”), the United States District Court for the Northern District of California has the
21
     honor to submit this request on behalf of Zoho Corporation Pvt. Ltd. (“Zoho”) to The Ministry of Law
22   and Justice at New Delhi, India, and requests international judicial assistance to obtain certain
     documents and testimony for examination in the above-referenced civil action.
23
     1.     Sender
24
     The Honorable Thomas S. Hixson
25   United States Magistrate Judge
     United States District Court for the Northern District of California
26
     450 Golden Gate Ave.
27   San Francisco, California 94102
     United States of America
28
     Letter of Request                                     1
     Case No. 3:20-cv-01869-VC-TSH
           Case 3:20-cv-01869-VC Document 99-3 Filed 07/02/21 Page 2 of 8



 1
     2.     Central Authority of the Requested State
 2
     Central Authority
 3   The Ministry of Law and Justice
     Department of Legal Affairs
 4
     Room No. 439-A, 4th Floor, A-Wing, Shastri Bhavan
 5   New Delhi
     110 001 India
 6
     3.     Person to whom the executed request is to be returned
 7
     Ryan J. Marton, Esq.
 8   Marton Ribera Schumann & Chang LLP
 9   548 Market Street, Suite 36117
     San Francisco, California
10   United States of America
     Telephone: 415-360-2515
11   Email: ryan@martonribera.com
12   4.      Specification of the date by which the requesting authority requires receipt of the response
13   to the Letter of Request

14   In order for Zoho to comply with the current deadline to collect evidence in the above-captioned action,
     the Court respectfully requests that The Ministry of Law and Justice issue its response in such a time
15   as to permit the Letter of Request to be fully executed, to the extent possible, before September 3, 2021.
16   5.  IN CONFORMITY WITH ARTICLE 3 OF THE CONVENTION, THE
17   UNDERSIGNED APPLICANT HAS THE HONOR TO SUBMIT THE FOLLOWING
     REQUEST:
18
            a.      Requesting judicial authority (Article 3(a))
19
     The Honorable Thomas S. Hixson
20
     United States Magistrate Judge
21   United States District Court for the Northern District of California
     450 Golden Gate Ave.
22   San Francisco, California 94102
     United States of America
23
            b.      To the competent authority of (Article 3(a))
24

25   Central Authority
     The Ministry of Law and Justice
26   Department of Legal Affairs
     Room No. 439-A, 4th Floor, A-Wing, Shastri Bhavan
27   New Delhi
     110 001 India
28
     Letter of Request                                   2
     Case No. 3:20-cv-01869-VC-TSH
           Case 3:20-cv-01869-VC Document 99-3 Filed 07/02/21 Page 3 of 8



 1          c.      Name of case and identifying number
 2   Zoho Corporation Pvt. Ltd. v. Freshworks, Inc.
     Civil Case No. 3:20-cv-01869-VC-TSH
 3
     United States District Court for the Northern District of California
 4
     6.      Names and addresses of the parties and their representatives (including representatives
 5   in the requesting state) (article 3(b))
 6          a.      Plaintiff
 7
     Zoho Corporation Pvt. Ltd.
 8   Estancia IT Park
     Plot No. 140 & 151, GST Road
 9   Vallancherry Village, Chengalpattu Taluk
     Kanchipuram District 603 202
10   India
11
                    Plaintiff’s Representatives
12
     Marton Ribera Schumann & Chang LLP
13   548 Market Street, Suite 36117
     San Francisco, California
14   United States of America
15   Telephone: 415-360-2515

16   Ryan Marton, Esq.               email:   ryan@martonribera.com
     Carolyn Chang, Esq.             email:   carolyn@martonribera.com
17   Hector J. Ribera, Esq.          email:   hector@martonribera.com
     Songmee L. Connolly, Esq.       email:   songmee@martonribera.com
18
     Phillip J. Haack, Esq.          email:   phaack@martonribera.com
19   Lauren E. Whittemore, Esq.      email:   lwhittemore@martonribera.com

20          b.      Defendant

21   Freshworks Inc.
     2950 S. Delaware Street
22
     Suite 201
23   San Mateo, California 94403
     United States of America
24
                    Defendant’s Representatives
25
     Keker, Van Nest & Peters LLP
26
     633 Battery Street
27   San Francisco, CA 94111-1809
     Telephone: (415) 391-5400
28   Facsimile: (415) 397-7188
     Letter of Request                                   3
     Case No. 3:20-cv-01869-VC-TSH
             Case 3:20-cv-01869-VC Document 99-3 Filed 07/02/21 Page 4 of 8



 1
     Robert A. Van Nest, Esq.        email:   rvannest@keker.com
 2   Eric H. MacMichael, Esq.        email:   emacmichael@keker.com
     Warren A. Braunig, Esq.         email:   wbraunig@keker.com
 3
     Jo W. Golub, Esq.               email:   jgolub@keker.com
 4   Sarah Salomon, Esq.             email:   ssalomon@keker.com
     Christopher S. Sun, Esq.        email:   csun@keker.com
 5   Deeva Shah, Esq.                email:   dshah@keker.com
 6           c.     Other Parties
 7
     None.
 8
     7.      a.      Nature of the proceedings (divorce, paternity, breach of contract, product liability,
 9   etc.) (Article 3(c))
10   Plaintiff Zoho alleges three legal claims against Defendant Freshworks:
11       i) misappropriation of trade secrets in violation of The Defend Trade Secrets Act of 2016, 18
              U.S.C. § 1836, et seq. (“DTSA”);
12       ii) misappropriation of trade secrets in violation of the California Uniform Trade Secrets Act,
              California Civil Code § 3426, et seq. (“CUTSA”); and
13       iii) violation of the Computer Fraud and Abuse Act, 18 U.S.C. § 1030 (“CFAA”).
14           b.     Summary of complaint
15
     Plaintiff Zoho filed this civil lawsuit for trade secret misappropriation against its direct competitor,
16   Freshworks, after discovering that Freshworks had illegally obtained Zoho’s confidential data that
     exclusively resided in Zoho’s protected customer relationship management (“CRM”) database and had
17   used that information to solicit business for its competitive advantage. Zoho’s lawsuit includes
     allegations involving the conduct of Mallikarjun Ravikumar a.k.a. Arjun Ravikumar, who, while
18
     employed by Freshworks, illegally gained access to Zoho’s CRM database, and viewed and used
19   Zoho’s confidential CRM data to conduct marketing and sales activities on Freshworks’ behalf, and
     also shared such information with Freshworks’ third-party reseller partners. On October 27, 2020, the
20   Court denied Freshworks’ motion to dismiss Zoho’s Second Amended Complaint and permitted the
     case to proceed on Zoho’s trade secret misappropriation claims. During the course of discovery, Zoho
21   learned additional information and thus filed a Third Amended Complaint which adds a claim for
     violation of the CFAA against Freshworks.
22

23           c.     Summary of defenses and counterclaims

24   In response to Zoho’s Third Amended Complaint, Freshworks filed an answer denying liability, and
     asserting affirmative defenses to Zoho’s allegations. To date, Freshworks has not asserted any
25   counterclaims against Zoho.
26
             d.     Other necessary information or documents
27
     A Protective Order governing the production and disclosure of confidential information in connection
28   with this legal proceeding was entered by the Court on September 14, 2020 (ECF #51). Thus, any
     Letter of Request                                  4
     Case No. 3:20-cv-01869-VC-TSH
              Case 3:20-cv-01869-VC Document 99-3 Filed 07/02/21 Page 5 of 8



 1   confidential documents or testimony provided in this proceeding would be protected from disclosure
     to the public pursuant to the terms of the Protective Order.
 2
     8.       a.     Evidence to be obtained or other judicial act to be performed (Article 3(d))
 3

 4   This Court respectfully requests that The Ministry of Law and Justice pass appropriate orders to allow
     Zoho to take the deposition of a competent and appropriate representative designated by Think
 5   Technology Services (“Think Technology Services” or “iThink.co”) and acceptable to Zoho (e.g.,
     Adhir Varma) (identified in Section 9 below) and to collect specific evidence in Think Technology
 6   Services’ possession, custody or control, for use in this case and at trial in the proceedings.
 7
              b.     Purpose of the evidence or judicial act sought
 8
     As Think Technology Services is outside the subpoena power of this Court and cannot be subpoenaed
 9   to appear as a witness in this case, the testimony sought in this Letter of Request will be used in this
     case, including at any trial. The requested deposition testimony and documents (as described in more
10   detail in Sections 10 and 11 below) from Think Technology Services are relevant to the Plaintiff’s
11   claims. Discovery to date shows that Think Technology Services was among the Freshworks reseller
     partners who received Zoho’s CRM data from Freshworks. Think Technology Services thus has direct
12   knowledge and evidence related to the circumstances of Freshworks’ sharing and use of Zoho’s CRM
     data, as well as any subsequent use by Think Technology Services of Zoho’s CRM data.
13
     9.       Identity and address of any person to be examined (Article 3(e))
14

15   Adhir Varma, Director of Business Development
     Think Technology Services
16   214, 2nd Floor
     Neo Corporate Plaza, Ramchandra
17   Lane Extn, Off Link Rd, Malad (W)
     Mumbai – 400064
18
     India
19
     10.    Questions to be put to the persons to be examined or statement of the subject matter about
20   which they are to be examined (Article 3(f))

21   The subject matter for questioning consists of the following topics within the witness’ personal
     knowledge:
22

23        •   The factual circumstances surrounding Freshworks’ use and sharing of Zoho confidential
              information, including data from Zoho’s customer relationship management database
24            (“CRM”).
25        •   Communications between Freshworks and Think Technology Services related to or reflecting
              Zoho confidential information, including Zoho’s CRM data.
26

27        •   Use, including sales and marketing activities, by Freshworks or Think Technology Services of
              Zoho confidential information, including Zoho’s CRM data.
28
     Letter of Request                                  5
     Case No. 3:20-cv-01869-VC-TSH
               Case 3:20-cv-01869-VC Document 99-3 Filed 07/02/21 Page 6 of 8



 1         •   The value, benefit, or business generated using Zoho confidential information, including
               Zoho’s CRM data.
 2
           •   Think Technology Services’ knowledge of the possession or use of Zoho confidential
 3
               information by Freshworks or other Freshworks partners.
 4
           •   The investigation or remediation efforts by Freshworks or Think Technology Services related
 5             to use of Zoho confidential information, including Zoho’s CRM data.
 6         •   Communications related to this legal proceeding or the parties’ allegations, claims or defenses.
 7         •   The history and nature of Think Technology Services’ relationship with Freshworks and Mr.
 8             Ravikumar.

 9         •   Think Technology Services’ possession and preservation of documents and document sources
               relevant to this legal proceeding.
10
     11.       Documents or other property to be inspected (Article 3(g))
11
     A list of documents and other property to be inspected is set forth as follows:
12

13         •   Documents and communications in Think Technology Services’ possession, custody or control
               related to, discussing, or reflecting Zoho confidential information, including Zoho’s CRM data.
14
           •   Documents and communications in Think Technology Services’ possession, custody or control
15             related to sales, marketing or business activities discussing Zoho, including Zoho leads,
16             customers or partners.

17         •   Documents and communications in Think Technology Services’ possession, custody or control
               related to the generation, creation, sourcing, sharing, or acquisition of leads or customers for
18             Freshworks.
19
           •   Documents and communications in Think Technology Services’ possession, custody or control
20             related to investigation or remediation efforts by Freshworks or Think Technology Services
               related to Mr. Ravikumar or Zoho.
21
           •   Documents and communications in Think Technology Services’ possession, custody or control
22             related to this legal proceeding and the parties’ allegations, claims or defenses.
23
     The Court also respectfully requests that counsel for Zoho be permitted to seek from the witness such
24   specific documents which are in their possession, custody or control that are relevant to the subject
     matters set forth in Section 10 above and as may be identified during the course of the examination.
25
     12.    Any requirement that the evidence be given on oath or affirmation and any special form
26   to be used (Article 3(h))
27
     This Court respectfully requests that the examination be conducted under oath.
28
     Letter of Request                                    6
     Case No. 3:20-cv-01869-VC-TSH
           Case 3:20-cv-01869-VC Document 99-3 Filed 07/02/21 Page 7 of 8



 1   13.    Special methods or procedure to be followed (Articles 3, i and 9)
 2   This Court respectfully requests that counsel for Zoho be permitted to take the deposition testimony
     upon oral examination of the witness. Counsel for Freshworks may conduct an oral cross-examination
 3
     of the witness.
 4
     The Court respectfully requests that the deposition be recorded verbatim by a stenographer (court
 5   reporter) in writing, including interactive real-time transcription. This Court respectfully requests that
     the parties be permitted to arrange, at their expense, for the attendance of a privately employed
 6   stenographer (court reporter).
 7
     The Court further requests that the testimony be videotaped. The Court respectfully requests that the
 8   parties be permitted to arrange, at their expense, for the attendance of a privately employed
     videographer.
 9
     The Court respectfully requests that, unless the witness requests to testify in another language, the
10   examination be conducted in English. If the witness requests to testify in another language, the Court
11   requests that the parties be permitted to make arrangements, at their expense, for the attendance of a
     privately employed interpreter, or should that not be acceptable, an interpreter assigned by the Central
12   Authority.

13   This Court respectfully requests that counsel for the parties be permitted to attend the deposition, and
     that counsel for the parties be permitted to ask follow-up questions and show the witness documents in
14   this context.
15
     The Court respectfully requests that if COVID-19 pandemic conditions and health risks for travel and
16   in-person depositions persist around the time of examination, remote/virtual attendance at the
     examination by attendees be permitted, to the extent allowable by law and subject to the written
17   stipulation by the parties.
18
     The Court respectfully requests that the witness be examined as soon as possible, continue day-to-day
19   until completed, and be completed, to the extent possible, no later than September 3, 2021.

20   The Court requests that to the extent that any of these requests cannot be granted, that the execution of
     these requests be performed according to applicable law.
21
     14.   Request for notification of the time and place for the execution of the Request and identity
22
     and address of any person to be notified (Article 7)
23
     The Court respectfully requests that counsel for Zoho (Ryan Marton, Esq., Marton Ribera Schumann
24   & Chang LLP, 548 Market Street, Suite 36117, San Francisco, California, Tel.: 415-360-2515, Email:
     ryan@martonribera.com and the Counsel on record before The Ministry of Law and Justice) be notified
25   of the date, time, and place of the examination. The examination will take place at a time and location
     to be determined by The Ministry of Law and Justice but to the extent possible, no later than September
26
     3, 2021.
27

28
     Letter of Request                                   7
     Case No. 3:20-cv-01869-VC-TSH
           Case 3:20-cv-01869-VC Document 99-3 Filed 07/02/21 Page 8 of 8



 1   15.     Request for attendance or participation of judicial personnel of the requesting authority
     at the execution of the Letter of Request (Article 8)
 2
     No attendance of judicial personnel of the requesting authority is requested.
 3

 4   16.     Specification of privilege or duty to refuse to give evidence under the law of the State of
     origin (Article 11, b)
 5
     The following privileges shall apply to the evidence and testimony provided: Attorney-client privilege
 6   and attorney work product doctrine, and any other applicable privilege or immunity applicable to the
 7   evidence and testimony provided.

 8   17. The fees and costs incurred which are reimbursable under the second paragraph of article 14
     or under article 26 of the Convention will be borne by
 9
     Zoho and Freshworks, as they may agree or may be ordered by the Court.
10

11   18. Date of Request/Signature and Seal of the Requesting Authority

12
              July 2
     Dated: ________________, 2021
13
                                                        ________________________________________
14                                                        Hon. Thomas S. Hixson
15                                                        United States Magistrate Judge

16

17

18

19

20

21

22

23

24

25

26

27

28
     Letter of Request                                  8
     Case No. 3:20-cv-01869-VC-TSH
